Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al. (Pub No. US 2020/0343338 A1, hereinafter Joseph).
	With regards to claim 1, Joseph teaches an apparatus comprising: 
a fin with a first side and a second side opposite the first side that are substantially parallel to a plane of the fin (see Fig. 8, fin 704/602/706 with first and second sides parallel to plane of fin); 
a volume of oxide that extends through the fin from a first area on the first side of the fin to a second area on the second side of the fin (see Fig. 8, oxide 602 extending from first area to second area (i.e. top to bottom)); and 
wherein the oxide is formed based at least in part on fin material previously present in the volume (see Fig. 8, oxide 602 formed based on fin material).

With regards to claim 2, Joseph teaches the apparatus of claim 1, wherein the first area on the first side of the fin and the second area on the second side of the fin substantially overlap in a Z-direction perpendicular to the plane of the fin (see Fig. 7 and 8, first area and second area from 602 overlap in Z-direction).

With regards to claim 3, Joseph teaches the apparatus of claim 1, wherein the fin is coupled with and perpendicular to a substrate (see Fig. 7 and 8, fin 704/602/706 couple and perpendicular to substrate 102).

With regards to claim 4, Joseph teaches the apparatus of claim 1, wherein the fin material is a selected one of silicon (Si), germanium (Ge) or silicon-germanium (SiGe) (see Fig. 7 and 8, ¶22).

With regards to claim 5, Joseph teaches the apparatus of claim 1, further including a first volume of the fin coupled with a first side of the volume of oxide, and a second volume of the fin coupled with a second side of the volume of oxide opposite the first side (see Fig. 7 and 8, first volume of fin 704/602/706 coupled with first side of oxide 602, second volume of fin coupled with second side of oxide 602).

With regards to claim 22, Joseph teaches a device comprising: 
a substrate (see Fig. 7 and 8, substrate 102); 
a transistor coupled with the substrate (see Fig. 7 and 8, see ¶18, transistor devices present), the transistor comprising: 
a fin coupled with and substantially perpendicular to a plane of the substrate (see Fig. 7 and 8, fin 704/602/706), wherein the fin includes: 
a first side and a second side opposite the first side that are substantially parallel to a plane of the fin (see Fig. 7 and 8, first side/second side present); 
a volume of oxide that extends through the fin from a first area on the first side of the fin to a second area on the second side of the fin (see Fig. 7 and 8, volume of oxide 602 extends from first area to second area); and 
wherein the oxide is formed based at least in part on fin material previously present in the one or more volumes (see Fig. 8, oxide 602 formed based on fin material).

With regards to claim 23, Joseph teaches the device of claim 22, wherein a fin material is a selected one of Si, Ge, or SiGe (see Fig. 7 and 8, ¶22).

With regards to claim 24, Joseph teaches the device of claim 22, wherein a first volume of material of the fin is coupled with a first side of the volume of oxide and a second volume of material of the fin is coupled with a second side of the volume oxide opposite the first side of the volume of oxide, and wherein the first volume of material is a N or P layer, the volume of oxide is a separation layer, and the second volume of material is a N or P layer (see ¶50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claim 5 above, and further in view of Kim et al. (Pub No. US 2018/0151702 A1, hereinafter Kim).
With regards to claim 6, Joseph is silent teaching the apparatus of claim 5, wherein a surface of the volume of oxide includes a catalytic oxide.
In the same field of endeavor, Kim teaches where catalysts such as Al2O3 can be utilized to promote oxidation of fin material (see ¶25).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that catalyst material such as Al2O3 can be utilized to promote oxidation of fin material since this would increase the precision of oxidation in a selected location.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claim 5 above, and further in view of Liu et al. (Pub No. US 2015/0194426 A1, hereinafter Liu).
With regards to claim 7, Joseph is silent teaching the apparatus of claim 5, wherein the first side of the volume of oxide has a bowl shape that extends towards the second side of the volume of oxide.
In the same field of endeavor, Liu teaches a configuration in which the shape is a bowl shape (see Fig. 14 for example, 1414).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a bowl shape oxidation since the bowl shape is a matter of design choice which could be formed naturally from the thermal oxidation process itself (see MPEP 2144.04). 

	With regards to claim 8, Liu teaches the apparatus of claim 7, wherein the second side of the volume of oxide has a bowl shape that extends toward the first side of the volume of oxide (see Fig. 14 for example, bowl shape toward first side).

	With regards to claim 9, Liu teaches the apparatus of claim 7, wherein the first side of the volume of oxide or the second side of the volume of oxide is an elliptic hyperboloid (see Fig. 14, bowl shape is elliptic hyperboloid).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claim 5 above, and further in view of Shu et al. (Pub No. US 2018/0108732 A1, hereinafter Shu).
	With regards to claim 10, Liu teaches the apparatus of claim 5, wherein the first side of the volume of oxide has a generally conic shape that extends toward the second side of the volume of oxide.
	In the same field of endeavor, Shu teaches a configuration in which the oxide is conic in shape extending toward the second side (see Fig. 5F, oxide 20’’).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing adjust the shape of the oxide to be conic since this is a matter of design choice absent persuasive evidence that the configuration was significant (see MPEP 2144.04).  Here, one may arrive at this design choice in order to fulfill requirements of form factor of oxide that can affect operation of the device.

	With regards to claim 11, Shu teaches the apparatus of claim 10, wherein the second side of the volume of oxide has a generally conic shape that extends away from the first side of the volume of oxide (see Fig. 5F, oxide 20’’ with conic shape and extends away from first side of oxide).

Claim(s) 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph as applied to claims 5 and 22 above.
With regards to claim 12, Joseph is silent teaching the apparatus of claim 5, wherein the first volume of the fin or the second volume of the fin includes residuals that include oxygen or fluorine species.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that it is customary to leave trace amounts of oxygen during thermal oxidation processes since thermal oxidation processes are not a precise science and would ordinarily affect fringe regions as well.

With regards to claim 25, Joseph is silent teaching the device of claim 22, wherein the first volume of the material or the second volume of the material includes residuals that include oxygen or fluorine species.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that it is customary to leave trace amounts of oxygen during thermal oxidation processes since thermal oxidation processes are not a precise science and would ordinarily affect fringe regions as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML